Judgment affirmed by Supreme Court
opinion filed 2/19/02.
Cert granted by Supreme Court on 4/23/01
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SIGMON COAL COMPANY,
INCORPORATED; JERICOL MINING,
INCORPORATED,
Plaintiffs-Appellees,

v.

KENNETH S. APFEL, COMMISSIONER OF
                                                               No. 99-1219
SOCIAL SECURITY,
Defendant-Appellant.

TRUSTEES OF THE UNITED MINE
WORKERS OF AMERICA COMBINED
BENEFIT FUND,
Amicus Curiae.

Appeal from the United States District Court
for the Western District of Virginia, at Big Stone Gap.
Glen M. Williams, Senior District Judge.
(CA-96-148-2)

Argued: October 26, 1999

Decided: August 29, 2000

Before MURNAGHAN, WILKINS, and TRAXLER,
Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Traxler wrote the majority
opinion, in which Judge Wilkins joined. Judge Murnaghan wrote a
dissenting opinion.

_________________________________________________________________
COUNSEL

ARGUED: Kathleen Moriarty Mueller, Appellate Staff, Civil Divi-
sion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellant. Peter Buscemi, MORGAN, LEWIS & BOCK-
IUS, L.L.P., Washington, D.C., for Amicus Curiae. John Ray
Woodrum, HEENAN, ALTHEN & ROLES, Washington, D.C., for
Appellees. ON BRIEF: David W. Ogden, Acting Assistant Attorney
General, Robert P. Crouch, Jr., United States Attorney, Mark B.
Stern, Appellate Staff, Civil Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellant. Margaret S.
Izzo, MORGAN, LEWIS & BOCKIUS, L.L.P., Washington, D.C.;
John R. Mooney, MOONEY, GREEN, BAKER, GIBSON & SAIN-
DON, P.C., Washington, D.C.; David W. Allen, Jonathan Sokolow,
UMWA HEALTH & RETIREMENT FUNDS, Washington, D.C., for
Amicus Curiae. W. Gregory Mott, HEENAN, ALTHEN & ROLES,
Washington, D.C.; H. Ronnie Montgomery, MONTGOMERY LAW
OFFICE, Jonesville, Virginia, for Appellees.

_________________________________________________________________

OPINION

TRAXLER, Circuit Judge:

Under the Coal Industry Retiree Health Benefit Act of 1992 (the
Coal Act), see 26 U.S.C.A. §§ 9701-9722 (West Supp. 1998), the
Commissioner of the Social Security Administration ("Commis-
sioner") assigns fiscal responsibility for a retired coal miner's health
benefits to the most appropriate coal mining company which
employed the retired miner or, if the assigned coal operator is no lon-
ger in business, to an entity or individual that qualifies as a "related
person" to the defunct coal company. See 26 U.S.C.A. § 9706(a). In
1993, the Commissioner assigned eighty-six retired coal miners to the
Jericol Mining Company ("Jericol") on the basis that Jericol was a
successor in interest to, and therefore a "related person" to, an out-of-
business mining company that had employed the retired miners. The
district court determined, based on a literal reading of the statutory
text, that a successor in interest to a defunct signatory operator cannot
be held accountable under the Coal Act as a "related person" and

                  2
voided the Commissioner's assignments. See Sigmon Coal Co. v.
Apfel, 33 F. Supp.2d 505, 508-11 (W.D. Va. 1998). The Commis-
sioner appeals, contending that the district court's literal reading of
the statute frustrates congressional intent to provide broad coverage
for retired coal miners by identifying the "most responsible" employ-
ers, and that, in light of the general congressional purpose and various
snippets of legislative history, we should read the statutory definition
of "related person" to include a successor in interest to a signatory
operator.

We decline the Commissioner's invitation to rewrite the Coal Act.
The statute is clear and unambiguous, and we are bound to read it
exactly as it is written. Accordingly, we affirm the decision of the dis-
trict court.

I.

A.

The Coal Act of 1992 was passed in an effort to remedy a faltering
system of healthcare benefits for the nation's retired coal miners. See
Eastern Enterprises v. Apfel, 524 U.S. 498, 504-15 (1998). On a
handful of occasions, this court has carefully detailed the history of
the coal industry's attempt to establish, through collective bargaining,
an adequate system of health and retirement benefits for coal miners
and the resulting labor unrest and financial instability which led to the
Coal Act of 1992. See Holland v. Big River Minerals Corp., 181 F.3d
597, 600-01 (4th Cir. 1999), cert. denied, 120 S. Ct. 936 (2000); Hol-
land v. Keenan Trucking Co., 102 F.3d 736, 738-39 (4th Cir. 1996);
Carbon Fuel Co. v. USX Corp., 100 F.3d 1124, 1127-29 (4th Cir.
1996). We need not recount the full history of the coal miners' health
and retirement benefits system. Nevertheless, since the Coal Act
incorporates specific benefit plans established by the coal wage agree-
ments, consideration of the statutory scheme at issue requires at least
a rudimentary understanding of these plans.

Between 1950 and 1978, a series of National Bituminous Coal
Wage Agreements ("coal wage agreements") between the United
Mine Workers of America ("UMWA") and the Bituminous Coal
Operators Association ("BCOA") produced a number of multiem-

                   3
ployer benefit plans. The 1950 coal wage agreement established a
multiemployer fund to furnish health and retirement benefits for both
coal miners and their dependents. See Carbon Fuel, 100 F.3d at 1127.
Benefits under this fund, however, were determined at the discretion
of the trustees of the fund and were subject to reduction according to
the fund's budget. See Eastern Enterprises, 524 U.S. at 506-08. Thus,
the miners were not guaranteed specific benefits.

In 1974, the UMWA and the BCOA entered into a coal wage
agreement that expanded the benefits available under the 1950 coal
wage agreement, creating four multiemployer plans to replace the
1950 fund:

       The 1974 [coal wage agreement] . . . divided the 1950 Plan
       into several separate multiemployer plans. It established a
       1950 Pension Plan and Benefit Plan and a 1974 Pension
       Plan and Benefit Plan. The 1950 Benefit Plan provided
       health-care benefits to miners who retired prior to January
       1, 1976, and their dependents. The 1974 Benefit Plan pro-
       vided health-care benefits to miners who were active, or
       who retired on or after January 1, 1976, and their depen-
       dents.

Carbon Fuel, 100 F.3d at 1127. Significantly, the 1974 coal wage
agreement promised, in contrast to the prior agreements, lifetime ben-
efits. Signatory coal operators to the 1974 coal wage agreement
pledged to finance both the 1950 Benefit Plan and the 1974 Benefit
Plan, but their obligation to do so did not extend beyond the effective
dates of the agreement. See Eastern Enterprises , 524 U.S. at 509-10.

In 1978, the UMWA and the BCOA again reorganized the health-
care benefit system for coal miners, this time moving toward decen-
tralization. Under the 1978 coal wage agreement, a coal miner retiring
on or after January 1, 1976, would be provided benefits by his last
employer pursuant to an individual employer plan. The 1974 Benefit
Plan continued to exist, but only to cover miners, known as "or-
phans," who had retired on or after January 1, 1976, and whose last
employer was no longer participating in the multiemployer plans or
had gone out of business. Likewise, the 1950 Benefit Plan would con-
tinue to afford benefits to miners who had retired prior to January 1,

                  4
1976 and their dependents. See Carbon Fuel, 100 F.3d at 1127. There
were two other noteworthy features of the 1978 coal wage agreement.
First, the agreement required signatory operators to provide defined
benefits rather than defined contributions as under previous agree-
ments. See Holland, 181 F.3d at 600-01. Second, the agreement
included an "evergreen" clause requiring signatories to continue con-
tributing even if they did not sign a subsequent agreement, as long as
they remained in the coal industry. See Eastern Enterprises, 524 U.S.
at 510.

The series of coal wage agreements and the numerous restructur-
ings to the coal miners' health benefit system effected by the coal
wage agreements occurred against a backdrop of severe financial dis-
tress. By the latter part of the 1980s, the 1950 and 1974 Benefit Plans
were facing the possibility of insolvency as many signatories to the
1978 coal wage agreement left the coal mining business, sending their
retirees -- now newly orphaned -- back into the multiemployer 1974
Benefit Plan. An increasingly small number of signatories shouldered
the burden of funding the plan, which was providing healthcare bene-
fits -- the cost of which were rising -- for a growing number of
orphaned retirees. See id. at 511; Carbon Fuel, 100 F.3d at 1127.
These factors, among others, created a vortex which simultaneously
decreased funds and increased beneficiaries, and threatened to undo
the whole system.

The dire financial state of the 1950 and 1974 Benefit Plans ulti-
mately spurred a lengthy strike in 1989 at the Pittston Coal Company,
which, in turn, prompted the creation of the Advisory Commission on
United Mine Workers of America Retiree Health Benefits ("Coal
Commission") to devise a solution to the problem of health benefits
for retired miners. Following the submission of recommendations by
the Coal Commission, Congress passed the Coal Act of 1992.

B.

The Coal Act of 1992 established two new multiemployer health
benefit funds. The first of these, the United Mine Workers of America
Combined Benefit Fund ("the Combined Fund"), resulted from the
merger of the 1950 UMWA Benefit Plan and the 1974 UMWA Bene-
fit Plan. See 26 U.S.C.A. § 9702(a)(2). In general terms, the Com-

                  5
bined Fund provides health benefits to retired miners (or their
dependents) who were eligible to receive benefits from the 1950 or
the 1974 Plan and were receiving benefits as of July 20, 1992. See 26
U.S.C.A. § 9703; see also Eastern Enterprises, 524 U.S. at 514; Hol-
land, 181 F.3d at 601. The second fund established by the Coal Act,
the UMWA 1992 Benefit Plan, provides health benefits"to any eligi-
ble beneficiary who is not eligible for benefits under the Combined
Fund." 26 U.S.C.A. § 9712(b)(1).1
                                1 We are concerned here only with
the Combined Fund.2  2

The Coal Act charges the Commissioner with assigning responsi-
bility under the Combined Fund for each eligible retiree to an appro-
priate coal industry employer. The Commissioner is required,
pursuant to a three-tiered priority scheme, to pair each retiree "to a
signatory operator which (or any related person with respect to which)
remains in business." 26 U.S.C.A. § 9706(a). An assigned signatory
operator must pay an annual premium to the Combined Fund based
largely on the number of beneficiaries assigned to it. See 26 U.S.C.A.
§ 9704. A "signatory operator" is "a person which is or was a signa-
tory to a coal wage agreement." 26 U.S.C.A. § 9701(c)(1). For pur-
poses of the Coal Act, a signatory operator "remains in business" if
it "conducts or derives revenue from any business activity, whether
or not in the coal industry." 26 U.S.C.A. § 9701(c)(7).

In assigning retirees to signatory operators, the Commissioner must
observe the following priority scheme:

       (1) First, to the signatory operator which--

        (A) was a signatory to the 1978 coal wage
        agreement or any subsequent coal wage agree-
        ment, and
_________________________________________________________________
1 Thus, the UMWA 1992 Benefit Plan covered retired miners who were
eligible for but were not drawing benefits under the 1950 or 1974
UMWA Benefit Plans and who were also not receiving benefits under an
individual employer plan. See Holland, 181 F.3d at 601.
2 The Coal Act also required coal operators to continue the individual
employer plans established under the 1978 coal wage agreement or a
subsequent coal wage agreement. See 26 U.S.C.A. § 9711.

                  6
        (B) was the most recent signatory operator to
        employ the coal industry retiree in the coal indus-
        try for at least 2 years.

        (2) Second, if the retiree is not assigned under paragraph (1),
        to the signatory operator which--

        (A) was a signatory to the 1978 coal wage
        agreement or any subsequent coal wage agree-
        ment, and

        (B) was the most recent signatory operator to
        employ the coal industry retiree in the coal indus-
        try.

        (3) Third, if the retiree is not assigned under paragraph (1)
        or (2), to the signatory operator which employed the coal
        industry retiree in the coal industry for a longer period of
        time than any other signatory operator prior to the effective
        date of the 1978 coal wage agreement.

26 U.S.C.A. § 9706(a)(1)-(3).

Even if there are no signatory operators that remain in business to
whom a retiree can be assigned, responsibility for the retiree's Com-
bined Fund benefits may still be attached to anyone qualifying as a
"related person" to a signatory operator that would have been respon-
sible for benefits had it remained in business. See 26 U.S.C.A.
§ 9704(a) ("Any related person with respect to an assigned operator
shall be jointly and severally liable for any premium required to be
paid by such operator."). The Coal Act defines a"related person" as
follows:

        (2) Related Persons.--

        (A) In general.-- A person shall be considered to be a
        related person to a signatory operator if that person is--

        (i) a member of the controlled group of corpora-
 5130   35 2 tions (within the meaning of section 52(a) [of the

                     7
        Internal Revenue Code]) which includes such sig-
        natory operator;

        (ii) a trade or business which is under common
        control (as determined under section 52(b) [of the
        Internal Revenue Code]) with such signatory oper-
        ator; or

        (iii) any other person who is identified as having
        a partnership interest or joint venture with a signa-
        tory operator in a business within the coal indus-
        try, but only if such business employed eligible
        beneficiaries, except that this clause shall not
        apply to a person whose only interest is as a lim-
        ited partner.

        A related person shall also include a successor in interest of
        any person described in clause (i), (ii), or (iii).

26 U.S.C.A. § 9701(c)(2)(A). According to the language of the stat-
ute, even if the signatory operator and its related persons are defunct,
coverage for the retiree can be assigned to a "successor in interest" to
a related person. The term "successor in interest," however, is left
undefined by the Coal Act. A related person or its successor in inter-
est is not liable for Combined Fund premiums unless the related per-
son was related as described in section 9701(c)(2)(A) "as of the time
immediately before such operator ceased to be in business." 26
U.S.C.A. § 9701(c)(2)(B).

In the event there is no signatory operator or related person remain-
ing in business, and there is no successor in interest to any entity that
is "related" to a signatory operator within the meaning of section
9701(c)(2)(A), then the retiree or his dependents are unassigned but
not uncovered. The Coal Act requires the assigned signatory operators
to cover the benefits for the unassigned miners on a pro rata basis. See
26 U.S.C.A. § 9704(d). The premiums paid on behalf of the unas-
signed miners' benefits are reduced by the transfer of funds from the
Abandoned Mine Land Reclamation Fund (the "AML Fund"). See 26
U.S.C.A. § 9705(b); 30 U.S.C.A. § 1232(h) (West Supp. 1998).

                   8
C.

In 1973, Irdell Mining, Incorporated ("Irdell") bought the coal min-
ing operating assets of the Shackleford Coal Company
("Shackleford"), a family-owned coal mining company in Kentucky.
There was no common ownership between Irdell and Shackleford.
According to the terms of the asset purchase agreement, Irdell
assumed responsibility for Shackleford's contractual and lease
arrangements, including the collective bargaining agreement with the
United Mine Workers. Otherwise, Irdell did not assume Shackleford's
liabilities. Following the sale of assets, Shackleford changed its name
to Kelly & Associates, which dissolved shortly after the sale. For sev-
eral years after the sale, Irdell used the Shackleford name, which it
was permitted to do pursuant to the asset purchase agreement. Even-
tually, it changed its name to Jericol Mining Company. It is undis-
puted that Jericol continued Shackleford's coal operations, using
many of Shackleford's employees. Jericol, while it was using the
Shackleford name, signed the 1974 coal wage agreement that expired
in 1977. Jericol did not sign any subsequent agreements.

From September 1993 to September 1997, the Commissioner
assigned to Jericol, in piecemeal fashion, eighty-six coal miners who
had retired from Shackleford and qualified as Combined Fund benefi-
ciaries. These retirees worked for Shackleford, but they retired prior
to the asset sale and thus never worked for Jericol. The Commission-
er's original notice of assignment to Jericol explained that these retir-
ees were assigned on the basis that Jericol was a"related person" to
Shackleford, a signatory operator that would have been the assignee
had it not been defunct:

        Our records and UMWA records indicate that you are
        related to the signatory operator named below [Shackleford]
        who is no longer in business. This operator would have been
        responsible under the law for the miner named below under
        the rules for how we assigned responsibility . . . . Therefore,
        as a related company you must assume responsibility.

J.A. 64. Jericol requested that the Commissioner reconsider the
assignment, disputing that it was a "related person" to Shackleford
within the meaning of the Coal Act. The Commissioner reaffirmed

                  9
the series of assignments of Shackleford's retirees to Jericol, how-
ever, indicating that Jericol was responsible as a"successor in inter-
est" to Shackleford. In confirming his decision, the Commissioner
provided Jericol with a number of written explanations which were
substantially identical:

           While Jericol admits purchasing part of Shackleford's assets
           in 1973, the company maintains it was not a successor in
           interest. However[,] Jericol adopted use of the Shackleford
           name, continued to operate under Shackleford's UMWA
           agreement and otherwise acted as its successor. Therefore
           Jericol is Shackleford's successor. Shackleford was the last
           coal company to employ the miner. Since Shackleford is a
           pre-78 signatory and employed the miner for more than 24
           months the assignment must be made under category three.
           Shackleford employed the miner longer than any other coal
           company that is still active or has an active related com-
           pany. Therefore the original assignment was correct.

J.A. 94.

Jericol then brought this action, seeking a determination that it is
not responsible for the Shackleford retirees. The district court con-
cluded that under section 9701(c)(2)(A), a successor in interest to a
defunct signatory operator (assuming Shackleford is one) cannot be
held accountable as a "related person" to that signatory operator, rea-
soning that because Jericol did not succeed to any person described
in clauses (i), (ii), or (iii) of section 9701(c)(2)(A), it did not qualify
as a "related person" to Shackleford under the unvarnished terms of
the statute. See Sigmon Coal, 33 F. Supp.2d at 510. The Commis-
sioner argued that, regardless of the language of the statute, the court
should read the definition of "related person" to include a successor
in interest to a signatory operator because, when applied literally, the
statute leads to results that are absurd or, at the very least, much dif-
ferent from what Congress intended. The district court rejected this
argument, finding the meaning of the statute clear on its face. See id.
at 510-11. Thus, the district court held that the clear and unambiguous
language obviated the need for it to defer to the Commissioner's
interpretation under Chevron, U.S.A., Inc. v. Natural Resources

                     10
Defense Council, Inc., 467 U.S. 837, 842-43 (1984). The Commis-
sioner then brought this appeal.

II.

First, we must determine whether we have subject matter jurisdic-
tion to reach the substantive issues raised in this appeal. The parties
did not raise this issue in either their briefs or at oral argument. Subse-
quently, the Commissioner, pursuant to Rule 28(j) of the Federal
Rules of Appellate Procedure, raised the possibility that the district
court lacked jurisdiction under Pittston Co. v. United States, 199 F.3d
694 (4th Cir. 1999), a decision that was issued following oral argu-
ment in this case.

We are duty-bound to clarify our subject matter jurisdiction even
if the parties do not develop it as an issue. See Cook v. Georgetown
Steel Corp., 770 F.2d 1272, 1274 (4th Cir. 1985) ("Although plaintiffs
have not questioned the district court's jurisdiction, lack of subject
matter jurisdiction is an issue that requires sua sponte consideration
when it is seriously in doubt."). Unlike personal jurisdiction, subject
matter jurisdiction cannot be waived. See Insurance Corp. of Ireland
v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 704 (1982).
Accordingly, we must address the basis of our jurisdiction even when
the parties do not pursue the topic of subject matter jurisdiction full
bore. See United States v. White, 139 F.3d 998, 999-1000 (4th. Cir.),
cert. denied, 525 U.S. 933 (1998).

Thus, we directed the parties to submit supplemental briefs on the
following question:

        Whether, in light of this court's holding that Coal Act pre-
        miums are taxes, see Pittston Co. v. United States, 199 F.3d
        694, 701-03 (4th Cir. 1999); UMWA 1992 Benefit Plan v.
        Leckie Smokeless Coal Co. (In re Leckie Smokeless Coal
        Co.), 99 F.3d 573, 583 (4th Cir. 1996), and the federal
        courts' lack of jurisdiction to consider "suit[s] for the pur-
        pose of restraining the assessment or collection of any tax,"
        26 U.S.C.A. § 7421(a) . . ., the court has jurisdiction over
        this action.

                   11
The parties submitted supplemental briefs, and we now address the
district court's subject matter jurisdiction.

A.

The Anti-Injunction Act, see 26 U.S.C.A.§ 7421(a) (West Supp.
2000), and the tax-exclusion provision of the Declaratory Judgment
Act, see 28 U.S.C.A. § 2201(a) (West 1994), reflect "[t]he congressio-
nal antipathy for premature interference with the assessment or col-
lection of any federal tax." Bob Jones University v. Simon, 416 U.S.
725, 732 n.7 (1974). The Anti-Injunction Act provides that "no suit
for the purpose of restraining the assessment or collection of any tax
shall be maintained in any court by any person, whether or not such
person is the person against whom such tax was assessed." 26
U.S.C.A. § 7421(a). The Act has two primary objectives: "efficient
and expeditious collection of taxes with `a minimum of pre-
enforcement judicial interference,' and protection of the collector
from litigation pending a refund suit." United States v. American
Friends Serv. Comm., 419 U.S. 7, 12 (1974) (per curiam) (quoting
Bob Jones, 416 U.S. at 736-37). Unless an exception to the Anti-
Injunction Act applies, "the legal right to the disputed sums [must] be
determined in a suit for a refund." Bob Jones, 416 U.S. at 736
(emphasis added) (internal quotation marks omitted).

The Declaratory Judgment Act provides that "any court of the
United States, upon the filing of an appropriate pleading, may declare
the rights and other legal relations of any interested party seeking
such declaration" unless the action seeks a declaration of rights or
legal relations "with respect to Federal taxes." 28 U.S.C.A. § 2201(a)
(emphasis added). Even "[t]hough the Anti-Injunction Act concerns
federal courts' subject matter jurisdiction and the tax-exclusion provi-
sion of the Declaratory Judgment Act concerns the issuance of a par-
ticular remedy, the two statutory texts are, in underlying intent and
practical effect, coextensive." UMWA 1992 Benefit Plan v. Leckie
Smokeless Coal Co. (In re Leckie Smokeless Coal Co.) , 99 F.3d 573,
583 (4th Cir. 1996).

In Leckie, we concluded that, for purposes of the Anti-Injunction
Act and the tax-exclusion provision of the Declaratory Judgment Act,
Coal Act premiums are taxes. See Leckie, 99 F.3d at 583; see also Pit-

                  12
tston, 199 F.3d at 702. Thus, any action that can be construed as hav-
ing "the purpose of restraining the assessment or collection" of Coal
Act premiums, i.e., taxes, potentially strips us of jurisdiction under
the Anti-Injunction Act and runs afoul of the tax-exclusion provision
of the Declaratory Judgment Act.

However, "the Anti-Injunction Act `was not intended to bar an
action where . . . Congress has not provided the plaintiff with an alter-
native legal way to challenge the validity of a tax.'" Leckie, 99 F.3d
at 584 (ellipsis in original) (quoting South Carolina v. Regan, 465
U.S. 367, 370-71 (1984)). Leckie involved an effort by bankrupt coal
operators to secure a declaration from the bankruptcy court that the
purchasers of their assets would not be liable for Coal Act premiums
as successors in interest to the bankrupt coal operators. We concluded
that the bankrupt coal operators "[did] not have any `alternative legal
way' to challenge the imposition of Coal Act successor liability on
the purchasers of their assets." Id. The Leckie operators "need[ed] to
know whether they [could] sell their assets free and clear of liability
for their Coal Act premiums," id., that is, they were challenging Coal
Act premiums on potential purchasers, not their own Coal Act liabil-
ity. The Anti-Injunction Act and the Declaratory Judgment Act there-
fore did not preclude the Leckie court from considering the merits
because "the Coal Act [does not] provide any means by which a coal
operator can challenge the imposition of successor liability on a third
party." Id.

In Pittston, we considered whether it was proper for coal operators
to assert a constitutional challenge to premiums they were required to
pay under the Coal Act via a tax refund action against the United
States. See Pittston, 199 F.3d at 699. Rejecting the idea that the Coal
Act provides the exclusive procedure by which a coal operator can
obtain a refund of premiums paid on behalf of an incorrectly assigned
retiree, we held that "a tax refund action is an appropriate vehicle for
Pittston to use to seek recovery of . . . Coal Act premiums." Pittston,
199 F.3d at 704. In doing so, we underscored our holding in Leckie
that Coal Act premiums are taxes. Id. at 702. The coal operators in
Pittston, however, sought no injunctive or declaratory relief; they
simply sought a refund of their Coal Act premiums.

                  13
B.

Jericol's action against the Commissioner includes a request for
both declaratory and injunctive relief. The complaint seeks an order
(1) declaring "that neither Jericol nor Sigmon is a successor in interest
to Shackleford within the meaning of 26 U.S.C. § 9701(c)(2)(A),"
J.A. 13, (2) "enjoin[ing] the Commissioner from assigning any Shack-
leford retirees to [Jericol] in the future," J.A. 14, and (3) "direct[ing]
the Commissioner to (i) withdraw the assignment of Shackleford's
retirees to Jericol, and (ii) inform the Combined Fund that such
assignments have been withdrawn," J.A. 13. In its complaint, Jericol
asserted that three specific statutory bases vested the district court
with subject matter jurisdiction: the Declaratory Judgment Act; the
Administrative Procedures Act ("APA"); see 5 U.S.C.A. § 704 (West
1996); and sections 9706 and 9721 of the Coal Act. Jericol has not
paid the Coal Act premiums on behalf of the retirees whom Jericol
claims were improperly assigned to it.

The Commissioner contends that the Anti-Injunction Act and the
Declaratory Judgment Act deprived the district court of authority to
consider Jericol's action. According to the Commissioner, the relief
that Jericol seeks -- an order requiring the Commissioner to withdraw
assignments made to Jericol -- would have the eventual effect of pre-
venting the collection of Coal Act taxes because"[i]t is . . . the Com-
missioner's assignment of a beneficiary to an operator that gives rise
to that operator's liability for premiums under the[Coal] Act." Sup-
plemental Brief of Appellant at 5. The Commissioner contends that,
even if Jericol's action does not directly impede the collection or
assessment of taxes, this action is aimed at restraining a preliminary
step to the actual collection of Coal Act premiums and thus falls
within the purview of the Anti-Injunction Act. See Bob Jones, 416
U.S. at 731-32; Clark v. United States (In re Heritage Church & Mis-
sionary Fellowship), 851 F.2d 104, 105 (4th Cir. 1988) (per curiam).
And, argues the Commissioner, unlike the coal operators in Leckie,
Jericol has several alternative means of challenging the assignment of
the retirees, depriving the district court of subject matter jurisdiction.
See Leckie, 99 F.3d at 584. Having carefully considered the supple-
mental briefs of the parties and the Amicus Curiae, we conclude that
neither Leckie nor Pittston precluded the district court from exercising
jurisdiction.

                   14
The Coal Act itself provides a specific scheme for coal operators
such as Jericol to challenge the assignment of retirees by the Commis-
sioner under section 9706. Section 9706(f) prescribes a procedure for
obtaining administrative review of beneficiary assignments by the
Commissioner and contemplates that the administrative procedure
will be subject to judicial review. First, an assigned operator that is
dissatisfied with an assignment may "request from the Commissioner
. . . detailed information as to the work history of the beneficiary and
the basis of the assignment." 26 U.S.C.A. § 9706(f)(1). If an examina-
tion of this material does not persuade the assigned operator that the
assignment was appropriate, the operator may then request review of
the assignment by the Commissioner who "shall conduct such review
if . . . the operator provided evidence with the request constituting a
prima facie case of error." 26 U.S.C.A. § 9706(f)(2). Regardless of
whether the Commissioner ultimately determines that the assignment
was or was not in error -- or that assigned operator did or did not
present a prima facie case of error -- the "determination by the Com-
missioner . . . under paragraph (2) or (3) shall be final." 26 U.S.C.A.
§ 9706(f)(4). The final decision of the Commissioner is subject to
review "by a court under this subsection." 26 U.S.C.A. § 9706(f)(5).
As a final agency decision, the review process is governed by the
APA. See 5 U.S.C.A. § 704; Dixie Fuel Co. v. Commissioner of
Social Security, 171 F.3d 1052, 1057-58 (6th Cir. 1999) (applying
APA review to Commissioner's assignment of beneficiaries in an
action for injunctive relief); Lindsey Coal Min. Co. v. Chater, 90 F.3d
688, 691 (3rd Cir. 1996) (applying APA review to Commissioner's
assignment of beneficiaries in an action seeking declaratory relief). Of
course, the APA is not an independent grant of subject matter juris-
diction to the federal courts. See Califano v. Sanders, 430 U.S. 99,
107 (1977). Rather, 28 U.S.C.A. § 1331 serves as the jurisdictional
basis for federal courts "to review agency action." Id. at 105. The
Coal Act clearly anticipates that this review scheme will apply to the
Commissioner's assignment of beneficiaries and that, accordingly, a
district court will have the power to review such assignment and issue
appropriate relief.

Here, unlike Leckie, the assigned operator is simply following a
procedure mapped out in the Coal Act specifically for this situation.
See Leckie, 99 F.3d at 584. The coal companies in Leckie were not
seeking review of the Commissioner's assignments, as specifically

                  15
permitted in the statute; rather, they were seeking a declaration with
respect to Coal Act liabilities of a third party, a question for which
there was no adequate remedy under the Coal Act or outside of it.
(For example, the Leckie coal operators could not seek relief under 26
U.S.C.A. § 7422.) See id. (noting that"the Coal Act itself [does not]
provide any means by which a coal operator can challenge the impo-
sition of successor liability on a third party").

This distinction is pivotal. "It is a basic principle of statutory con-
struction that when two statutes are in conflict, a specific statute
closely applicable to the substance of the controversy at hand controls
over a more generalized provision." Farmer v. Employment Sec.
Comm'n of North Carolina, 4 F.3d 1274, 1284 (4th Cir. 1993). Thus,
"[w]here there is no clear intention otherwise, a specific statute will
not be controlled or nullified by a general one, regardless of the prior-
ity of enactment." Radzanower v. Touche Ross & Co., 426 U.S. 148,
153 (1976) (internal quotation marks omitted). Congress has
expressly provided a method for coal operators to obtain review of the
assignment of beneficiaries under section 9706(a). Because the Coal
Act specifically addresses this issue, we conclude that the Coal Act,
not the more general Anti-Injunction Act, controls the jurisdictional
analysis.

Nevertheless, the Commissioner contends that the language of sec-
tion 9706(f)(5) supports the argument that the Anti-Injunction Act
applies because section 9706 creates, if anything, only a "post-
payment remedy." Section 9706(f)(5) provides that"[a]n assigned
operator shall pay the premiums under section 9704 pending review
by the Commissioner of Social Security or by a court under this sub-
section." The Commissioner submits that this language is more con-
sistent with a tax refund action than with an action for injunctive or
declaratory relief, and supports the policy of the Anti-Injunction Act
to facilitate the collection of tax revenue. At bottom, the Commis-
sioner is arguing that the phrase "pending review" created a jurisdic-
tional barrier for the district court.

We are not convinced. First, the language of the statute does not
indicate or imply that the district court is deprived of jurisdiction to
review the Commissioner's assignments unless the assigned premi-
ums have first been paid. And, we do not perceive section 9706(f)(5)

                  16
to preclude the possibility of declaratory or injunctive relief. Indeed,
Jericol could seek precisely the same type of relief it now seeks
whether or not it paid its premiums pending review. Second, the
structure of section 9706(f) suggests otherwise. The requirement that
the assigned operators pay their premiums "pending review . . . by a
court" applies just as forcefully "pending review by the Commis-
sioner of Social Security." But, the statute makes clear that this is not
a prerequisite to review by the Commissioner who"shall conduct
such review if the Commissioner finds . . . a prima facie case of
error." 26 U.S.C.A. § 9706(f)(2) (emphasis added). Nothing in the
language of the statute indicates that Congress meant for the phrase
"pending review" to apply differently to review by a court. Third, the
Coal Act provides an incentive to make timely premium payments to
the Combined Fund in that it imposes penalties for failure to do so.
See 26 U.S.C.A. § 9707. Consequently, the requirement that assigned
operators pay their premiums pending review is not a hollow provi-
sion.

We likewise believe that Pittston is a different case from the one
before us and does not curtail the jurisdiction of a district court in an
action simply challenging the Commissioner's assignment of benefi-
ciaries under section 9706(a). We say this primarily because we were
not required in Pittston to address the applicability of the Anti-
Injunction Act or the tax-exclusion provision of the Declaratory Judg-
ment Act. Pittston held that a tax refund action was "an appropriate
vehicle" for a coal operator that was seeking the repayment of Coal
Act premiums based on its contentions that (1) the Coal Act violated
a number of constitutional principles as applied; and (2) the premiums
had been improperly calculated. See Pittston, 199 F.3d at 699. Thus,
nothing in Pittston precludes the exercise of jurisdiction in an action
like this one.33
_________________________________________________________________
3 Moreover, we note that the premium miscalculation claim in Pittston
does not appear to be a claim that even fits under section 9706(f). The
review procedures set forth in section 9706(f) are confined specifically
to the assignment of Coal Act beneficiaries to signatory operators or their
"related persons." See 26 U.S.C.A.§ 9706(f)(2) ("An assigned operator
may . . . request review of the assignment."). Section 9706(f) does not,
however, provide review for an improperly calculated premium; thus, the
proper recourse for a miscalculation claim would be, as we explained in
Pittston, through either a tax refund action or through additional over-
payment remedies provided under the Coal Act or ERISA. See Pittston,
199 F.3d at 703-04.

                  17
Under the circumstances of this case, we find that the exercise of
jurisdiction is appropriate.4
                            4

III.

Having concluded that the district court had subject matter jurisdic-
tion, we now turn to the merits. The Commissioner advances a two-
fold argument. First, he contends that the district court misread the
statute and that, in fact, a straight reading of the final paragraph of
section 9701(c)(2)(A) shows that a successor in interest to a signatory
operator qualifies as a related person, which would permit the assign-
ment of the retirees and beneficiaries to Jericol. Second, the Commis-
sioner argues that if the district court's reading of the statutory text
is correct, it is a reading that produces inexplicable, anomalous results
that are clearly at odds with congressional intent. In support of this
second argument, the Commissioner urges us to follow R.G. Johnson
Co. v. Apfel, 172 F.3d 890, 894-96 (D.C. Cir. 1999), a split-panel
decision of the District of Columbia Circuit Court of Appeals sanc-
tioning just such an approach.5 5

A.

We cannot agree with the Commissioner that a successor in interest
to a signatory operator falls within the Coal Act's definition of "re-
lated person." Section 9701(c)(2)(A) establishes three categories of
persons that qualify as "related persons" to signatory operators: (1)
_________________________________________________________________
4 Our conclusion is consistent with Eastern Enterprises, which affirmed
the exercise of jurisdiction over an action for declaratory and injunctive
relief, although the Court did not expressly consider the same jurisdic-
tional issue we consider here. See Eastern Enterprises, 524 U.S. at 519-
22.
5 In order to resolve the issue presented to us, we need not address Jeri-
col's argument to the extent it suggests that under the Coal Act, the terms
"successor" and "successor in interest" are distinct, see Leckie, 99 F.3d
at 585 n.15, and that Jericol does not qualify as a"successor in interest"
to Shackleford. Like the district court, we leave these questions for
another day, and we will simply assume, for analytical purposes, that
Jericol is indeed a successor in interest to Shackleford, whatever the pre-
cise nuances of that term.

                  18
"member[s] of the controlled group of corporations . . . which
includes such signatory operator[s]," 26 U.S.C.A. § 9701(c)(2)(A)(i);
(2) "trade[s] or business[es]" that are "under common control" with
the signatory operator, see 26 U.S.C.A.§ 9701(c)(2)(A)(ii); and (3)
certain persons having a partnership interest or engaged in a joint ven-
ture with a signatory operator, see 26 U.S.C.A. § 9701(c)(2)(A)(iii).
The ultimate paragraph of section 9701(c)(2)(A) provides that "[a]
related person shall also include a successor in interest of any person
described in clause (i), (ii), or (iii)." 26 U.S.C.A. § 9701 (c)(2)(A)
(emphasis added).

Jericol does not qualify as a "related person" to Shackleford under
clauses (i), (ii) or (iii) of section 9701(c)(2)(A), and the Commis-
sioner does not suggest as much. Rather, he hangs his hat on the last
paragraph, contending that "any person described in clause (i), (ii), or
(iii)" includes signatory operators because the term "signatory opera-
tor" appears in each of the three clauses. Such a reading of the text,
however, would require us to completely ignore the statutory context
and read the phrase "signatory operator" in a vacuum. The final para-
graph of section 9701(c)(2)(A) plainly says "successor in interest of
any person described in clause (i), (ii), or (iii)." Thus, to be a "related
person" under the statute, Jericol must be a successor in interest to a
person who is described by clause (i), (ii), or (iii). Shackleford, a sig-
natory operator to whom Jericol succeeded in interest (according to
the Commissioner's argument), is not described in any of these three
predicate clauses. The text makes this self-evident by explaining that
a person described in clause (i), (ii), or (iii)"shall be considered
to be a related person to a signatory operator ." 26 U.S.C.A.
§ 9701(c)(2)(A) (emphasis added). The statutory definition of "related
person" obviously turns on the relationship a person or company has
to a signatory operator. Each clause describes persons who are con-
nected to a signatory operator in a way that justifies "related person"
status. The inclusion of the term "signatory operator" in each clause
just explains the connection. As the court observed in R.G. Johnson,
to read this subsection as the Commissioner suggests would produce
a nonsensical definition of "related person":

        Because the persons described in those clauses are described
        in terms of their relationship to the signatory operator, it
        would seem evident that they cannot include the signatory

                   19
        itself. To suggest otherwise is tantamount to saying"I am
        related to me." . . . [T]he Commissioner cannot overcome
        the fact that in order to be deemed a related person, a suc-
        cessor in interest must be one to a person described in those
        clauses.

R.G. Johnson, 172 F.3d at 894 (emphasis in original).

Like the Commissioner, the Trustees of the UMWA Combined
Benefit Fund, as Amici Curiae, advance an argument that is based on
a somewhat circular interpretation of the text: that"signatory opera-
tor" is necessarily described in clause (i) because, by definition, it is
a member of a group "which includes such signatory operator." This
is simply another version of the Commissioner's argument, and it suf-
fers from the same contextual infirmity.

We are confident the Coal Act excludes a successor in interest to
a signatory operator from the definition of "related person." The text
makes this clear and unambiguous. Thus, we need not defer to the
interpretation of the Social Security Administration. See Chevron, 467
U.S. at 842-43.

B.

1.

If we apply the statute the way Congress has written it, the Com-
missioner fears that we will nevertheless do violence to what Con-
gress probably intended and that our reading of the statute will lead
to anomalous ends. If a literal reading of a statute produces an out-
come that is "demonstrably at odds" with clearly expressed congres-
sional intent to the contrary, United States v. Ron Pair Enters., Inc.,
489 U.S. 235, 242 (1989), or results in an outcome that can truly be
characterized as absurd, i.e., that is "`so gross as to shock the general
moral or common sense,'" Maryland State Dep't of Educ. v. United
States Dep't of Veterans Affairs, 98 F.3d 165, 169 (4th Cir. 1996)
(quoting Crooks v. Harrelson, 282 U.S. 55, 59-60 (1930)), then we
can look beyond an unambiguous statute and consult legislative his-
tory to divine its meaning. But, such instances are, and should be,

                   20
exceptionally rare. See TVA v. Hill, 437 U.S. 153, 187 n.33 (1978).
The intent of Congress as a whole is more apparent from the words
of the statute itself than from a patchwork record of statements
inserted by individual legislators and proposals that may never have
been adopted by a committee, much less an entire legislative body --
a truth which gives rise to "the strong presumption that Congress
expresses its intent through the language it chooses." INS v. Cardoza-
Fonseca, 480 U.S. 421, 432 n.12 (1987). Therefore, when the terms
of a statute are clear and unambiguous, our inquiry ends and we
should stick to our duty of enforcing the terms of the statute as Con-
gress has drafted it. See Caminetti v. United States, 242 U.S. 470, 485
(1917) ("[T]he sole function of the courts is to enforce [the statute]
according to its terms."). This principle applies, too, in the face of an
agency's construction of the statute that it administers. See Chevron,
467 U.S. at 842-43 ("If the intent of Congress is clear, that is the end
of the matter; for the court, as well as the agency, must give effect
to the unambiguously expressed intent of Congress."). As a result, we
are more than a little hesitant to abandon the presumption that Con-
gress meant what it said, or did not say, when the words of a statute
are plain, as they are here.

Pressing his argument that our reading of the statute contravenes
congressional intent, the Commissioner points first to the congressio-
nal findings and declaration of policy prefacing the Coal Act. See
Pub. L. No. 102-486, § 19142, 106 Stat. 3036, 3037 (1992). In light
of the troubled history that for decades dogged the system of mul-
tiemployer benefit plans for coal miners, Congress determined that "it
is necessary to modify the current private health care benefit plan
structure for retirees in the coal industry to identify persons most
responsible for plan liabilities in order to stabilize plan funding and
allow for the provision of health care benefits to such retirees." Pub.
L. No. 102-486, § 19142(a)(2), 106 Stat. 3036, 3037 (1992) (empha-
sis added). According to the Commissioner, our reading of the defini-
tion of "related person" produces results that are at cross-purposes
with the explicit congressional pronouncement that it intended "to
identify persons most responsible for plan liabilities." Specifically, he
questions the logic of imposing, as section 9701(c)(A)(2) clearly
does, "related person" liability upon a successor in interest to a "re-
lated person" but not upon a successor in interest to the signatory
operator itself. The Commissioner argues that there cannot be a more

                   21
responsible person for Combined Fund liabilities than Jericol, a com-
pany that took over Shackleford's mining operation, used its name for
a period of time, and agreed to assume Shackleford's responsibilities
under its collective bargaining agreement with the UMWA. Appar-
ently the only other circuit court of appeals to have considered this
issue held, in a split panel decision, that such a result ran contrary to
the general purpose of the Coal Act, reasoning that there was simply
no good reason for such an odd result. See R.G. Johnson, 172 F.3d
at 895.

We are not convinced, however, that the literal language of section
9701(c)(2)(A) is contrary to clearly expressed congressional intent.
First, the general and somewhat vague statement of congressional
findings in the preamble to the Coal Act does not impress us as the
kind of pellucid expression of legislative intent that would displace a
specific textual provision that is clear and unambiguous. And, even
if it were, we do not automatically agree with the Commissioner's
apparent assumption that an asset purchaser like Jericol is obviously
the "most responsible" person where these miners are concerned.
After all, Jericol never actually employed any of the miners at issue;
it is certainly not an absurd notion to think that a company which was
under common financial control with Shackleford during the miners'
employment (and therefore a "related person"), or a successor in inter-
est to such a company, could be considered the "most responsible"
person for Combined Fund purposes. As Jericol has suggested, the
benefits conferred by the retired miners in this case ran to Shackleford
and those in financial partnership with it. To the extent that the retired
Shackleford miners conferred a benefit on Jericol, such as improving
the physical assets of the operation or advancing the goodwill of the
company through their hard work, Jericol presumably paid fair market
value for these benefits under the terms of the asset purchase.

The Commissioner's position is not strengthened by the legislative
history to which he and the Amici point us. First, they offer a state-
ment made during the floor debate by one of the sponsors of the Coal
Act which interpreted the definition of "signatory operator" under sec-
tion 9701(c)(1) to include a successor in interest to the signatory oper-
ator. See 138 Cong. Rec. S17566-01, 17634 (daily ed. Oct. 8, 1992)
(statement of Sen. Rockefeller). If we were presented with an ambigu-
ous statute, such commentary might conceivably provide some inter-

                   22
pretive guidance; however, even then such comments would be of
limited use since they are directed at the definition of "signatory oper-
ator" as opposed to "related person." But we have been asked to con-
sider a statute that does not need interpretation. The statute simply
does not encompass a successor in interest to a signatory operator.
Moreover, a brief comment from the floor by a single legislator, albeit
one of the Act's sponsors, is not conclusive evidence of what the
entire legislative body believes. See United States Dep't of State v.
Washington Post Co., 456 U.S. 595, 600 (1982) ("Passing references
and isolated phrases are not controlling when analyzing a legislative
history.").

Second, the Commissioner offers portions of a document from the
Congressional Record in an attempt to establish clear legislative
intent to the contrary. Specifically, he points to a technical explana-
tion of the Coal Act inserted into the Congressional Record by Sena-
tor Wallop which maintains that a "related person" includes "in
specific instances successors to the collective bargaining agreement
obligations of a signatory operator." 138 Cong. Rec. S17566-01,
S17604 (daily ed. Oct. 8, 1992).6
                                6 We refuse to displace a clear statu-
tory provision which was passed by both houses of Congress and
signed into law by the President with an explanation proffered by a
single member of Congress. While worthy of consideration, it is sim-
ply not the sort of conclusive legislative history that would trump
contrary language in the statute. See Garcia v. United States, 469 U.S.
70, 76-77 (1984) (preferring legislative history that reflects the collec-
tive understanding of a committee to the views of an individual legis-
lator). We have found nothing in the Conference Report itself to
suggest that other members of Congress signed on to this interpreta-
tion of the statute. See H.R. Conf. Rep. No. 102-1018 (1992). And,
R.G. Johnson supports us on this score as well, observing that the rel-
evant legislative history is inconclusive. See R.G. Johnson, 172 F.3d
at 894.
_________________________________________________________________

6 The parties refer to this material as a proposed conference report. We
agree that this material was never adopted by the Conference Committee,
but prefer to describe the material as did the Senator who introduced it
into the Congressional Record -- as a technical explanation.

                  23
We are satisfied that the legislative history on this point should not
displace the language of the statute as a tool for determining congres-
sional intent, especially when Congress included elsewhere in the
statute language that the Commissioner wants us to read into the defi-
nition of "related person." For purposes of the UMWA 1992 Benefit
Plan and the individual employer plans which the Coal Act kept in
place, Congress specifically defined the term "last signatory operator"
to include "a successor in interest of such operator." 26 U.S.C.A.
§ 9711(g)(1). Congress could easily have included this phrase in the
final paragraph of section 9701(c)(2)(A). It did not do so, however,
and we think this suggests that Congress acted intentionally when it
omitted a successor in interest to a signatory operator from the defini-
tion of "related person." See Russello v. United States, 464 U.S. 16,
23 (1983) ("`[W]here Congress includes particular language in one
section of a statute but omits it in another . . . it is generally presumed
that Congress acts intentionally and purposely in the disparate inclu-
sion or exclusion.'").

Accordingly, we decline to defer to the legislative history in the
face of clear statutory language.

2.

Finally, the Commissioner argues that we cannot follow the statute
as it is written because the way Congress has drafted the "related per-
son" definition begets, under the right set of circumstances, some
fairly odd results. For instance, why would Congress allow a com-
pany that has literally taken over the coal mining production of a
defunct signatory operator (assuming such a company is a successor
in interest) to escape liability, but pin financial responsibility on a
successor in interest to a company that was unrelated to the coal
industry -- say, a trucking company -- merely because the trucking
company and the signatory coal operator were under common finan-
cial control prior to the passage of the Coal Act? In light of the statu-
tory purpose, says the Commissioner, it would have been wiser to
make it the other way around.

We are not persuaded that there is no logic to shielding successors
in interest to signatory operators from liability but not successors in
interest to "related persons." Jericol submits, as did Judge Randolph

                   24
in his dissent to R.G. Johnson, that such a provision (making succes-
sors in interest to "related persons" liable instead of successors in
interest to signatory operators) promotes the sale of coal companies:

       Without the exemption, prospective purchasers can never be
       sure of their risks. Their liability would depend on whether,
       sometime in the future, the seller -- that is, the signatory
       operator -- ceases to "remain[ ] in business," a matter
       wholly outside their control.

R.G. Johnson, 172 F.3d at 896 (Randolph, J., dissenting). And,
indeed, such an idea makes sense in view of the historical backdrop
and legislative history, which suggest that perhaps Congress had good
reason after all to pass section 9701(c)(2)(A) in its current version, the
Commissioner's argument to the contrary notwithstanding. As
observed in the Coal Commission's report to Congress, over half of
the pre-Coal Act beneficiaries were "orphans" who were drawing ben-
efits from a pot jointly funded by coal operators. See Secretary of
Labor's Advisory Commission on United Mine Workers of America
Retiree Health Benefits, Coal Commission Report, Executive Sum-
mary vii (1990) (Coal Commission Report). A major complaint
lodged by the coal operators was that they were being required to pay
benefits for retired miners who never worked for them or maintained
any other relationship with them. See 138 Cong. Rec. S17566-01,
S17607 ("The coal companies that are still fully signatory to the bar-
gaining agreement have complained that for every dollar they have
been paying into the UMWA 1950 and 1974 Health Benefit Funds for
their own retirees and dependents, they pay an additional three dollars
on behalf of `orphans' of other companies."). Imposing liability under
the Combined Fund upon successors in interest to signatory operators
would produce the same results because operators that did not receive
the benefit of the retired miners' employment would nevertheless be
responsible for them under the Combined Fund. In fact, such a
requirement would arguably have put coal operators who purchased
another operator's assets in a worse position since under the Act they
are solely responsible for their assigned retirees. Jericol suggests that
in an industry where buying and selling coal mining assets is com-
monplace, such a provision would present a significant impediment
to the coal companies' support for the Coal Act, which, in turn, would
supply Congress with a motive for omitting the provision. Indeed, the

                  25
scheme for assigning retirees to coal operators was a point of conten-
tion throughout the legislative process. See 138 Cong. Rec. S18250-
02, S18250 (daily ed. Oct. 8, 1992) (statement of Sen. Glenn) ("[T]he
coal industry retiree health benefits package before us today has been
among the most contentious matters facing legislators this year.").

Clearly, the explanation Jericol offers is not indisputably evident
from extra-textual sources; however, it is certainly plausible, and that
is all we need to reject the assertion that the Coal Act's definition of
"related person" is, on its face, absurd. And, we recognize that there
is a counterpoint to the idea that Congress may have been trying to
foster the sale or transfer of coal companies -- that if this were truly
a congressional aim, Congress would also have exempted a successor
in interest to a "related person" when the"related person" is a com-
pany involved in the coal industry, rather than a trucking company or
some other company that is not tethered to the coal industry. See R.
G. Johnson, 172 F.3d at 895. But, even if this is true -- if the literal
text of the statute produces a result that is, arguably, somewhat anom-
alous -- we are not simply free to ignore unambiguous language
because we can imagine a preferable version. See United States v.
Sheek, 990 F.2d 150, 153 (4th Cir. 1993) ("Even if the result appears
to be anomalous or absurd in a particular case, the court may not dis-
regard unambiguous language."). Perhaps it would be good policy to
exempt successors in interest to "related persons" in the coal industry.
As Judge Randolph observed, however, "Congress rarely has to go as
far as its logic would take it." R. G. Johnson, 172 F.3d at 896. For us
to read into the statute language that is simply not there would require
us to believe that the text as Congress drafted it produced an absurdity
"`so gross as to shock the general moral or common sense.'" Mary-
land State Dep't of Educ., 98 F.3d at 169 (quoting Crooks, 282 U.S.
at 59-60). We see nothing in section 9701(c)(2)(A) to convince us that
this is one of those rare instances in which we should stray from the
words of the statute itself.

What we are being asked to do is improve the statute-- to amend
it, really. The Commissioner's reading of the statute may be appealing
in terms of its logic, but we cannot adopt it as our own without tres-
passing on a function reserved for the legislative branch:

                  26
        [I]f Congress did not say what may appear more reasonable,
        and said something else, a court may not step in and perform
        a congressional, i.e., legislative, act.

        . . . We must interpret statutes as written, not as we may
        wish for them to be written. Congress' role is to enact stat-
        utes; the judiciary's to interpret those statutes as written.

United States v. Childress, 104 F.3d 47, 53 (4th Cir. 1996).7
                                                            7 Because
our job is to determine the meaning of the statute passed by Congress,
not whether wisdom or logic suggests that Congress could have been
done better, we conclude that section 9701(c)(2)(A) does not affix
"related person" liability upon a successor in interest to a signatory
operator.

IV.

For the foregoing reasons, the decision of the district court is
affirmed.

AFFIRMED

MURNAGHAN, Circuit Judge, dissenting:

Because the majority's adherence to the literal language of the Coal
Act's definition of "related persons" produces a result demonstrably
at odds with the intentions of its drafters, I respectfully dissent.
_________________________________________________________________

7 We also decline the invitation of the Amici to use our interpretations
of the Comprehensive Environmental Response, Compensation, and Lia-
bility Act (CERCLA), see 42 U.S.C.A. § 9601 (West 1995 & Supp.
1998), as an interpretive guide to section 9701(c)(2)(A) of the Coal Act.
See United States v. Carolina Transformer Co., 978 F.2d 832, 837-38
(4th Cir. 1992) (adopting successor liability under CERCLA). Since the
meaning of the text here is self-explanatory, there is no need for us to
make a dubious attempt at determining whether the apparent intent of
one Congress in enacting a statute is at all useful for discovering the
intent of another Congress in enacting a separate, unrelated statute.

                  27
I.

The crisis in the coal industry that preceded the passage of the Coal
Act resulted from the financial instability of the 1950 and 1974 Bene-
fit Plans. In the 1978 Coal Wage Agreement, individual signatory
operators assumed responsibility for providing health benefits for
their post-1975 retirees and active workers. The 1978 Agreement
retained the 1974 Benefit Plan as an "orphan" plan to provide health
benefits for post-1975 retirees whose last employer had gone out of
business. The 1950 Benefit Plan was also retained to provide benefits
for miners who had retired before 1976 and their dependents. See
Eastern Enters. v. Apfel, 524 U.S. 498, 510 (1998).

The 1978 Agreement did not work because several signatories left
the mining business, "dumping" their retirees on the 1950 and 1974
Benefit Plans. The signatories that remained had to shoulder the bur-
den of paying for the growing number of orphaned retirees, while at
the same time paying for the health care of their own retirees. The ris-
ing costs of providing for orphaned retirees caused more signatories
to leave the coal mining business, exacerbating the crisis. The coal
industry thus was caught in a vicious circle that threatened to deprive
more than 100,000 retired coal miners and their dependents of their
promised lifetime health benefits. See id. at 511.

Congress responded to the crisis by enacting the Coal Act in 1992.
Congress wanted to avoid the problems that plagued the coal industry
in the 1980s--too many unallocated retirees supported by signatory
operators that did not have any connection to the retirees. The Act
therefore assigned liability for retiree health benefits to "related per-
sons" to signatory operators as well as to the signatory operators
themselves. See 26 U.S.C. § 9706(a). As a result, if a signatory opera-
tor went out of business, a "related person" would be on the hook for
the signatory operator's retirees. Only when the Commissioner could
not locate a "related person" still "in business" would the rest of the
coal industry have to support an "orphaned" retiree. See 26 U.S.C.
§ 9704(a)(3), (d), § 9706(a).

The Coal Act defines related persons in § 9701(c)(2)(A), which
provides:

                  28
        (2) Related persons.--

        (A) In general..-- A person shall be considered to
        be a related person to a signatory operator if that
        person is--

        (i) A member of the controlled group of corpo-
        rations (within the meaning of section 52(a))
        which includes such signatory operator;

         (ii) a trade or business which is under common
        control (as determined under section 52(b)) with
        such signatory operator; or

         (iii) any other person who is identified as having
        a partnership interest or joint venture with a sig-
        natory operator in a business within the coal
        industry, but only if such business employed eli-
        gible beneficiaries, except that this clause shall
        not apply to a person whose only interest is as
        a limited partner.

        A related person shall also include a successor in interest
        of any person described in clause (i),(ii), or (iii) .

26 U.S.C. § 9701(c)(2)(A) (emphasis added). The issue in the instant
case is whether the definition of "related persons" includes successors
in interest to signatory operators.1  1
_________________________________________________________________

1 For purposes of my analysis, and in response to the majority's reason-
ing, I assume Jericol qualifies as a successor in interest to Shackleford.
I would not reach this issue on appeal, however, because the district
court has not ruled on the issue. See R.G. Johnson Co. v. Apfel, 172 F.3d
890, 895 (D.C. Cir. 1999) (refusing to consider whether a coal company
qualified as a "successor in interest" to a signatory operator because the
district court had not ruled on the issue).

                   29
II.

I agree with the majority's conclusion that a literal reading of
§ 9701(c)(2)(A) unambiguously excludes successors in interest to sig-
natory operators. I therefore would not defer to the Commissioner's
strained interpretation of the definition. I would nevertheless construe
§ 9701(c)(2)(A) to include successors in interest to signatory opera-
tors because I agree with the D.C. Circuit that the instant case is one
of those "rare cases in which the literal application of a statute will
produce a result demonstrably at odds with the intentions of its
drafters." R.G. Johnson Co. v. Apfel, 172 F.3d 890, 895 (D.C. Cir.
1999) (quoting United States v. Ron Pair Enters. , 489 U.S. 235, 242
(1989)).

A literal interpretation of the definition of "related persons" causes
a result that directly conflicts with Congress's stated purpose in enact-
ing the Coal Act. Congress declared that its purpose in enacting the
Act was "to identify persons most responsible for plan liabilities in
order to stabilize plan funding and allow for the provision of health
care benefits to such retirees." Pub. L. No. 102-486, § 19142(a)(2),
106 Stat. 3037 (codified at note following 26 U.S.C.§ 9701). Outside
of the signatory operators, no entities are "more responsible" for plan
liabilities than successors in interest to signatory operators. Here, for
example, Jericol took over Shackleford's mining operations,
employed many of its workers, and assumed its duties under the col-
lective bargaining agreement with the UMWA. In addition, the asset
purchase agreement between Shackleford and Jericol 2 included a
clause allowing Jericol to use Shackleford's well-known corporate
name. Jericol thus benefitted from the goodwill created, at least in
part, from the work of the retirees that Jericol now attempts to dump
on the rest of the coal industry.

A literal interpretation of the definition of "related persons," how-
ever, would turn Congress's stated purpose on its head: entities with
only a tenuous connection to the retired coal miners would be jointly
and severally liable for Fund benefits while direct successors to the
signatory operators who employed the miners are excluded from lia-
bility. For example, under a literal interpretation of § 9701(c)(2)(A),
_________________________________________________________________
2 Jericol was then known as Irdell Mining, Inc.

                  30
a thrice-removed successor in interest to a food distributor under com-
mon control with a signatory coal mine operator would be liable for
the health benefits of a signatory's retired coal miners, while a com-
pany like Jericol, a coal mining direct successor in interest to a signa-
tory operator, would be excluded from liability. Congress could not
have intended such an anomalous result.

My conclusion is in accord with the only other circuit to consider
this issue. In R.G. Johnson, the D.C. Circuit stated that

        [i]n light of [the purpose of the Act] and the broad reach of
        the provisions imposing liability on related persons, we can
        think of no reason why Congress would have intended to
        impose liability for the beneficiaries on, for example, a suc-
        cessor in interest to a Coca-Cola bottling company under
        common control with a signatory coal mine operator while
        exempting a coal-mining successor in interest to that opera-
        tor.

Id. at 895. The court therefore held that it would construe
§ 9701(c)(2)(A) to include successors in interest to signatory opera-
tors. See id.

In the instant case, the majority recognizes that a literal interpreta-
tion of "related persons" causes a result"that is, arguably, somewhat
anomalous." Maj. op. at 26. However, seizing on the theory advanced
in Judge Randolph's dissent in R.G. Johnson, the majority attempts
to explain the anomalies by speculating that Congress may have
intended to exclude successors in interest to signatory operators from
liability to promote the sale of coal companies.

I disagree with the majority's theory because it presumes that Con-
gress intended to promote the exact practice that necessitated legisla-
tive action in the first place. The widespread dumping of retirees by
signatory operators leaving the coal industry was the principal cause
of the coal industry's crisis. The remaining signatory operators were
forced to shoulder the burden of paying for more orphaned retirees,
thereby encouraging more signatories to leave the industry. In light
of this history, it is unimaginable that Congress could have intended

                   31
to promote the sale of coal companies to successors who would not
be liable for Fund benefits.

Furthermore, excluding successors in interest from liability for
retiree benefits does more than promote the sale of coal companies;
it actively encourages the sale of coal companies. Under the majori-
ty's interpretation of the Act, coal companies are worth more to suc-
cessors than they are to signatory operators. For instance, Jericol can
avoid $237,000 in yearly contributions to retirees if successors are not
liable under the Act. Other coal companies undoubtedly have signifi-
cantly higher contributions under the Act.3 3 A successor who can avoid
these costs will be willing to pay more for a coal company than the
value of the company as an ongoing entity, because the successor
could avoid a major liability of the company.

Profit-seeking signatory operators therefore will maximize share-
holder value by selling their assets to a successor, distributing the pro-
ceeds to shareholders, and then dissolving. The remaining signatory
operators will have to shoulder the burden of paying for the retirees
of signatories who leave the business, further raising their costs of
doing business; the additional costs will, in turn, encourage more sig-
natories to sell their assets to successors. The ultimate result would
be the same dwindling funding base that Congress intended to rectify
by passing the Act. The majority's theory thus suggests that Congress
intended to cure the crisis in the coal industry by infecting it with part
of the disease.44
_________________________________________________________________
3 For instance, a signatory operator who has been in the industry since
the 1960s would be liable for the health benefits for thirty years of retir-
ees. Under the majority's analysis, a successor to this company would be
liable for none of these benefits.
4 Some might suggest that coal companies are unlikely to attempt to
profit from such a "loophole" in the Coal Act; however, this suggestion
ignores the fact that coal companies have a long history of using the tools
of successorship to maximize shareholder profits at the expense of work-
ers and retirees. See generally Grant Crandall et al., Hiding Behind the
Corporate Veil: Employer Abuse of the Corporate Form to Avoid or
Deny Workers' Collectively Bargained and Statutory Rights, 100 W. Va.
L. Rev. 537 (1998).

                  32
Finally, the majority offers no explanation for why Congress was
concerned with promoting the sale of coal companies, but was not
concerned with promoting the sale of companies related to a signatory
operator. Instead, the majority baldly states that"Congress rarely has
to go as far as its logic would take it." Maj. op. at 26. However, as
is evident from my previous analysis, it was clearly illogical for Con-
gress to exclude successors in interest to signatory operators from lia-
bility in the first place. Thus, to accept the majority's theory, one
must believe that Congress was inconsistently illogical.

III.

The majority is rightfully cautious about judicially"rewriting" an
unambiguous statute. Nevertheless, our duty is to give effect to the
intent of Congress. Congress's intent is usually expressed in the plain
meaning of a statute, but that is not always the case. The Supreme
Court has stated that

        [l]ooking beyond the naked text for guidance is perfectly
        proper when the result it apparently decrees is difficult to
        fathom or where it seems inconsistent with Congress' inten-
        tion, since the plain-meaning rule is "rather an axiom of
        experience than a rule of law, and does not preclude consid-
        eration of persuasive evidence if it exists."

Public Citizen v. United States Dep't of Justice , 491 U.S. 440, 455
(1989) (quoting Boston Sand & Gravel Co. v. United States, 278 U.S.
41, 48 (1928)). Excluding successors in interest to signatory operators
from liability for Fund benefits is plainly inconsistent with Congress's
intent in enacting the Coal Act. I therefore would construe
§ 9701(c)(2)(A) as allowing the assignment of Fund beneficiaries to
successors in interest to signatory operators. Accordingly, I dissent.

                  33